DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments submitted 08/10/2021 have been entered.  Claims 1, 4-6, 8, 12, 14, 17-19, 21-29 remain pending.
The Prior Art of record is:
Estep et al., U.S. Patent Publication 2003/0102132, hereinafter Estep
Gissler et al., U.S. Patent 6,269,883, hereinafter Gissler
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8, and 14, Applicant argues that the above references do not teach the limitations related to an activation signal for the release tool including a time stab specifying a release time in the future.  Applicant argues that Gissler (reference relied upon as teaching the time stamp limitation) fails to teach the use of a time stamp in keeping with the instant claims, rather teaching the use of a time delay signal as part of a controller which specifies an interval of time after the receipt of a signal which passes before release occurs.  Applicant further argues that Gissler does not disclose that such a signal is initiated from a controller adjacent the wellhead.  The teaching of Gissler is being introduced in regards to the teaching that the use of time delay disconnect signals are a known feature in the art for the use in downhole disconnect tools such that the signal gives some interval of time to allow for correcting any issues or re-establishing communication (Col 16, Line 55 – Col 19, Line 35).  Examiner notes that such an argument represents piecemeal analysis, as the release signal being relied upon is a teaching taught by Estep (using the command addressed disconnect commands, Paragraphs 0055, 0056).  It is noted that one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant argues that the time delay feature taught by Gissler is different from the time stamp presented in the instant claims as it fails to specify a release time in the future.  Examiner notes that the use of a release delay signal which sets some interval of time which upon expiration causes the release to occur, the functional end result is that the signal specifies a time in the future (for example a release signal with a 600 second duration is effectively the same as sending a signal with a release time 10 minutes in the future).  Regarding the argument that the release duration of Gissler is presented as being an immutable aspect, Examiner notes that while such a feature may be true, the claim does not specify any use of the future time stamp as it relates to being changeable after initial receipt or the use of signals with selectively adjustable release conditions.  If such a feature is intended, such a recitation would be required.  A reading of the specification provides no evidence to indicate that these limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  As such, to require such a feature would require improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 6, 8, 12, 14, 17, 19, 21, 22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Estep et al., U.S. Patent Publication 2003/0102132, in view of Gissler et al., U.S. Patent 6,269,883, hereinafter referred to as Estep and Gissler.
Regarding Claim 1, Estep discloses a release tool for releasing a tool string comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit through a coil tubing conveyance with electrical conductor lines) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),
A processor having access to the memory media, wherein the memory media stores instructions executable by the processor to receive, via the communication interface, a command from the control unit located proximate to the wellhead (as seen in Figure 1A) to activate the release interface, the command specifying a second logical identifier, wherein when the first and second logical identifiers match, the release tool is actuated (Paragraphs 0055, 0056).  Examiner notes that in the absence of more specific structure, recitations of elements such as interfaces are seen as necessarily present in order for the downhole tool to receive communication signals and impart actions to engage actuators of the tool.
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate a future release time as taught by Gissler.  Doing so would allow a user some interval of time after the tool is indicated as stuck to resolve any issues such as reestablishing power/communication and potentially deactivating the time delay release (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 4, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 6, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Regarding Claim 8, Estep discloses a method for releasing a downhole tool string, the method comprising:
Receiving at a release tool (10a) via a communication interface, a command form a control unit (16) located proximate a wellhead to activate a release interface to control actuation of an actuator 
Determining whether the first logical identifier matches the second identifier, and when the two match, activating the release interface to actuator the motor to release the tool when the proper identifier is detected (Paragraph 0055).
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach that the command may include a timestamp to specify a future time to release the tool.
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate a future release time as taught by Gissler.  Doing so would allow a user some interval of time after the tool is indicated as stuck to resolve any issues such as reestablishing power/communication and potentially deactivating the time delay release (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 12, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Claim 14, Estep discloses a system comprising:
A downhole tool string for insertion into a subterranean well having a wellhead (20) (Paragraph 0034),
A release tool (10) releasably coupled to the downhole tool string, the release tool comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit through a coil tubing conveyance with electrical conductor lines) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),
A processor having access to the memory media, wherein the memory media stores instructions executable by the processor to receive, via the communication interface, a command from the control unit located proximate to the wellhead (as seen in Figure 1A) to activate the release interface, the command specifying a second logical identifier, wherein when the first and second logical identifiers match, the release tool is actuated (Paragraphs 0055, 0056).  Examiner notes that in the absence of more specific structure, recitations of elements such as interfaces are seen as necessarily present in order for the downhole tool to receive communication signals and impart actions to engage actuators of the tool.
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate a future release time as taught by Gissler.  Doing so would allow a user some interval of time after the tool is indicated as stuck to resolve any issues such as reestablishing power/communication and potentially deactivating the time delay release (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 17, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 19, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Regarding Claim 21, in view of the modifications presented in relation to Claim 1, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Claim 22,  in view of the modifications presented in relation to Claim 1, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the command to the control until at surface (as part of the generic communication between the downhole tool and the uphole tool (Paragraphs 0034, 0040).  Additionally, it is noted that in the absence of a more explicit recitation of the nature of such an acknowledgement or the manner in which it is communicated, continued communication through the power/signal conductors which communicate data between each would constitute a generic acknowledgement (Paragraph 0040). 
Regarding Claim 24, in view of the modifications presented in relation to Claim 8, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 25,  in view of the modifications presented in relation to Claim 8, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the command to the control until at surface (as part of the generic communication between the downhole tool and the uphole tool (Paragraphs 0034, 0040).  Additionally, it is noted that in the absence of a more explicit recitation of the nature of such an acknowledgement or the manner in which it is communicated, continued communication through the power/signal conductors which communicate data between each would constitute a generic acknowledgement (Paragraph 0040). 
Regarding Claim 27, in view of the modifications presented in relation to Claim 14, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 28,  in view of the modifications presented in relation to Claim 14, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the . 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Gissler (6,269,883) as applied to Claims 1 and 14, and in further view of Lerche et al., U.S. Patent Publication 2005/0045331, hereinafter referred to as Lerche.
Regarding Claims 5 and 18, Estep in view of Gissler teaches the limitations presented in Claims 1 and 14 as previously discussed.  While Estep discloses that the release tool comprises storage for the first logical identifier (command address), it does not specify a unique non-volatile memory storage for it.
Additionally, Lerche teaches the use of a downhole tool which uses a non-volatile memory which can be programmed to have a unique identifier, wherein the non-volatile memory may either be part of a controlling micro-processor or separate from it (Paragraph 00032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Estep to include a separate non-volatile memory to store the logical identifying command signal for the disconnect tool.  Doing so merely constitutes a substitution of a generic property storage means for a specific electronic storage with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that using the separate non-volatile memory with initial programming allows a user the benefit of not having to perform post deployment programming (Paragraph 0032).  
Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Gissler (6,269,883) as applied to Claims 1, 8, and 14, and in further view of Dreggevik, U.S. Patent Publication 2007/0023191, and Griffith et al., U.S. Patent Publication 2015/0019901, hereinafter referred to as Dreggevik and Griffith.
Regarding Claims 23, 26, and 29, Estep in view of Gissler teaches the limitations presented in Claims 1, 8, and 14 are discussed above.  While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify the system includes a “heartbeat signal” to indicate an operating communication channel to a surface control unit based on an elapsed time in between receiving the signal.
Additionally, Dreggevik teaches the use of a downhole disconnect tool which maintains communication with a surface control unit (using power/electrical signals through conductors 6), and after communication is lost between the surface and the downhole tool along the conductors (as either electrical power or some generic signal) for some period of time (noting that the period can be very small), a downhole tool disconnect is actuated to release the tool (Abstract; Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuation condition of Estep to include a signal loss actuation system as taught by Dreggevik either as an alternative or in addition to the matching logical identifier signals.  Doing so merely constitutes the substitution of the manner in which the downhole actuator is activated to disconnect the tool with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that such a condition would allow the tool to be released upon being stuck even if the string/conductors are damaged to prevent or limit communication with the tool (Paragraph 0004).
Furthermore, while Estep and Dreggevik teach the above limitations as they relate to the “heartbeat” signal, they do not expressly teach that the heartbeat signal is an intermittent signal which is compared against a timeout period having a greater duration than the expected interval between normal communications.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the signal detection/generation of Estep/Dreggevik to include the heartbeat signal as an intermittent signal which is compared against a standard timing interval and a timeout/deadman switch interval to determine if the tool has failed as taught by Griffith.  Doing so would give the tool a window of time during which the tool may recover and regain communication between nodes (based on the setting of the timeout window; Paragraph 0090).  Additionally, such a modification would serve as an alternative means of determining of a communication node between two points had failed, wherein it would have been obvious to substitute a generic lapse in detection for a timeout/deadman detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676